Citation Nr: 0936541	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 
1980.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with an in-service 
stressor which is corroborated by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for PTSD as the Board 
is taking action favorable to the Veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims specified that there are special 
evidentiary procedures for PTSD claims based on personal 
assault.  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records "may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f)(3) states:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
Veteran's service records may corroborate 
the Veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post- 
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
Veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).

The Veteran's service treatment records show that in a May 
1975 report of medical history, the Veteran denied ever 
experiencing frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.

In a February 1978 service medical report, the Veteran 
complained of being "unable to get pregnant."  She reported 
that she had ceased using birth control pills 1.5 years 
before but had been unable to get pregnant since that time.  
After physical examination, the impression was infertility.

An August 1978 service medical report stated that the Veteran 
requested a psychiatric consultation due to pressures and 
problems in her unit and the Army.  On mental status 
examination, the Veteran reported discontent with her 
military occupational specialty, being told she had to re-
enlist, and her husband.  She reported that "her attitude is 
deteriorating" and complained of depression and suicidal 
ideation.  The Veteran reported that she wanted to be 
discharged from the military, or psychiatric assistance if a 
discharge was not possible.  The examiner stated that it was 
"felt that a discharge would be the most beneficial thing 
for her."  The impression was acute adjustment reaction.

A November 1978 service medical report stated that the 
Veteran requested a tubal ligation.  A subsequent December 
1978 report stated that a psychiatric evaluation was 
requested to determine wither a tubal ligation was 
recommended.  The psychiatric report stated that the Veteran 
knew what a tubal ligation was, how it was done, and that it 
was irreversible.  The Veteran reported that "[s]he finds 
her husband to be too dependent.  Wants to go to college to 
become an urban enviro[n]mentalist.  Does not like infants or 
being tied down [with] children.  Her goal is to be a career 
woman.  She is determined in her decision."

In a December 1979 separation report of medical history, the 
Veteran reported that she experienced or previously 
experienced frequent trouble sleeping and depression or 
excessive worry.

After separation from military service a May 2004 VA 
outpatient mental health report stated that after mental 
status examination, the assessment was major depressive 
disorder.  The medical evidence of record shows that 
psychiatric disorder have been consistently diagnosed since 
May 2004.

In a February 2005 VA outpatient mental health report, the 
Veteran complained of anxiety and depression when she thought 
about a sexual assault that occurred during military service.  
In a February 2005 VA outpatient social work note dated the 
same day, the Veteran reported that she was seeking sexual 
trauma counseling and service connection benefits related to 
sexual trauma.  She reported that there was no documentation 
of the sexual trauma in her military records, but reported 
that she developed depressive symptoms a couple of months 
after the incident.

A March 2005 letter from a VA psychiatrist stated that the 
Veteran's psychiatric diagnoses were PTSD secondary to 
military sexual trauma, bipolar disorder type II, and alcohol 
abuse in full sustained remission.  The letter stated that 
the Veteran reported being raped in April 1978 while in 
service in Germany.  She reported that she requested a 
psychological consultation a few months later due to 
depression and suicidal ideation.  The VA psychiatrist noted 
the Veteran's August 1978 in-service psychiatric consultation 
and also stated that "[i]t is also important to note that 
prior to the rape she was seeking treatment for infertility 
and following the assault she sought an [obstetrics and 
gynecology] consult[ation] for a tubal ligation."  The VA 
psychiatrist stated that "I believe [the Veteran] suffers 
from PTSD and Bipolar Disorder Type II, most recent episode 
depressed. . . .  It is clearly documented that she first 
sought treatment for these symptoms while active duty 
stationed in Germany."

In a March 2005 stressor statement, the Veteran reported that 
she had been raped in April 1978 by another service member.  
She reported that she first sought psychiatric consultation a 
few months afterwards and had received psychiatric therapy 
frequently after that time.

In an April 2005 statement, the Veteran's sister stated that 
prior to entering military service, the Veteran was

extremely outgoing and optimistic.  She 
had a wide circle of friends and was 
generally cheerful and confident.

After she left the Army, I noticed some 
changes in her personality.  Where before 
she had always had a positive outlook, I 
noticed she had developed a more negative 
attitude about many things.  This wasn't 
a radical change, but it was something I 
noticed.

A number of years after she left the Army 
she confided in me that she had been 
raped while on active duty.  This was 
clearly causing her distress and though 
she tried to turn around her thoughts, 
the memories of this incident continued 
to plague her and affect her personality.

In an April 2005 statement, the Veteran's ex-husband stated 
that he met the Veteran in June 1989.  He stated that 
"[e]arly in our relationship she confided in me that she had 
been raped while stationed in Germany.  She told me that 
there were certain sexual practices with which she was 
extremely uncomfortable as a result."

A November 2005 VA PTSD examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported that she was raped in April 1978 while in the 
service in Germany.  She reported that she began experiencing 
depression a few months later.  The report stated that the 
Veteran had been seen by multiple private psychiatrists after 
separation from military service.  After a review of the 
Veteran's psychosocial history and a mental status 
examination, the Axis I diagnosis was PTSD, chronic.  Under 
Axis IV, the contributing psychosocial and environment 
problems included "[u]nresolved trauma."   The examiner 
specifically stated that diagnosis conformed to DSM-IV 
criteria.

In a January 2006 letter, a friend of the Veteran reported 
that in September 1997, the Veteran had told him that she had 
been sexually assaulted during military service.

The medical evidence of record clearly shows that the Veteran 
has a current diagnosis of PTSD for VA purposes that has been 
related to an in-service stressor.  See 38 C.F.R. § 4.125.  
However, the Veteran's claim has been repeatedly denied on 
the basis that there was insufficient evidence to corroborate 
the claimed stressor.  As the Veteran's stressor is related 
to personal assault, there are special evidentiary standards 
that apply to stressor corroboration.  In a claim such as 
this, the evidence that can be considered includes, but is 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  38 C.F.R. § 3.304(f)(3).

The evidence of record shows that the Veteran underwent a 
change in behavior and sought psychiatric treatment after the 
date of her alleged personal assault.  The Veteran's service 
treatment records show that she claimed to have been 
attempting to get pregnant for the previous 1.5 years in 
February 1978.  However, in November 1978, the Veteran 
requested a tubal ligation and stated that she did "not like 
infants or being tied down [with] children."  This 
demonstrates a radical shift in her viewpoint on pregnancy; 
from making prolonged and determined attempts to have a child 
in February 1978 to stating that she did not like children 
and wanted to have surgery to permanently prevent pregnancy.  
This change occurred over a period of 9 months, during which 
time the claimed personal assault is alleged to have 
occurred.  The significance of this radical change in the 
Veteran's behavior was specifically noted as evidence of the 
claimed stressor in the March 2005 letter from a VA 
psychiatrist.  In addition, the April 2005 letter from the 
Veteran's sister states that she noticed "changes in [the 
Veteran's] personality" after she left military service.  
Accordingly, there is evidence of record of behavior changes 
following the claimed assault.

In addition, the Veteran's service treatment records show 
that she experienced in-service psychiatric disorders.  The 
August 1978 service medical report stated that the Veteran 
had multiple psychiatric complaints, including depression and 
suicidal ideation.  After a mental status examination, a 
diagnosis of a psychiatric disorder was made and the Veteran 
was recommended for discharge from military service.  This 
treatment occurred 4 months after the Veteran's claimed 
assault.  Furthermore, the May 1975 and December 1979 reports 
of medical history are further evidence of a change in the 
Veteran's psychiatric complaints.  In May 1975, the Veteran 
denied ever experiencing any psychiatric symptoms of any 
kind.  However, in December 1979 she reported experiencing 
frequent trouble sleeping and depression or excessive worry.  
The March 2005 letter from a VA psychiatrist specifically 
related the Veteran's currently diagnosed psychiatric 
disorder to these in-service symptoms.  Finally, the November 
2005 VA PTSD examination report provided a diagnosis that 
related the Veteran's PTSD, at least in part, to 
"[u]nresolved trauma" and repeatedly referenced the 
Veteran's claimed in-service personal assault.  There is no 
medical evidence of record that relates the Veteran's 
currently diagnosed PTSD to a stressor other than the alleged 
in-service personal assault.

In summary, the evidence of record includes contemporary 
medical evidence of behavior changes following the claimed 
assault as well as in-service treatment for a psychiatric 
disorder.  As such, there is credible supporting evidence of 
record which corroborates the Veteran's claimed stressor.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding 
that corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process.").  As 
there is no medical evidence of record which relates the 
Veteran's currently diagnosed PTSD to any stressor other than 
the alleged in-service personal assault, the Board finds that 
the Veteran has a current diagnosis of PTSD that is 
associated with an in-service stressor which is corroborated 
by credible supporting evidence.  See 38 C.F.R. § 
3.304(f)(3).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's PTSD is related to active 
military service and therefore, service connection for PTSD 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


